Name: Commission Regulation (EEC) No 2878/91 of 30 September 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/38 Official Journal of the European Communities 1 . 10 . 91 COMMISSION REGULATION (EEC) No 2878/91 of 30 September 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, .Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2566/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2861 /91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 1 October 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 1 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. OJ NO L 162, 26. 6. 1W1 , p. 27. (3) OJ No L 164, 24. -6. 1985, p. 11 . O OJ No t 244, 31 . 8 . 1991 , p. 48 . O OJ No L 167, 25. 7. 1972, p. 9 . (j OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 169, 29 . 6. 1991 , p. 16. O OJ No L 272, 28 . 9 . 1991 , p. 82. O OJ No L 266, 28 . 9 . 1983, p. 1 . 1 . 10. 91 Official Journal of the European Communities No L 274/39 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 10 (&gt;) ll (') 12 (') l (') 2 (&gt;) 3 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 18,155 25,125 18,155 42,74 48,16 881,54 143,35 163,03 15,954 14,341 31 979 4 470,38 2 798,98 5 317,35 17,883 24,853 17,883 42,10 47,44 868,33 141,20 160,59 15,715 14,121 31 500 4 381,77 2 760,14 5 263,45 18,161 25,131 18,161 42,75 48,17 881,83 143,39 163,08 15,959 14,343 31 990 4 418,41 2 801,92 5 319,41 18,019 24,989 18,019 42,42 47,80 874,94 142,27 161,81 15,835 14,227 31 740 4 334,70 2 780,83 5 280,19 16,497 23,467 16,497 38,84 43,76 801,03 130,25 148,14 14,497 13,004 29 059 3 926,73 2 558,6 1 4 970,70 16,775 23,745 16,775 39.49 44.50 814,53 132,45 150,64 14,741 13,225 29 465 3 868,26 2 590,36 4 984,02 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) l Current 1st period 2nd period 3rd period 4th period 5th period I loo 11 (1 ) 12 0 M1) 2 0 3 0 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 19,405 26,375 19,405 45,68 51,47 942.24 153,21 174.25 17,053 15,335 34 181 4 785,53 2 987,52 5 578,20 19,133 26,103 19,133 45,04 50,75 929,03 151,07 171,81 16,814 15,116 33 702 4 696,92 2 948,67 5 524,29 19,411 26,381 19,411 45,70 51,49 942,53 153,26 174,31 17,058 15,337 34 192 4 733,57 2 990,45 5 580,26 19,269 26,239 19,269 45,36 51,11 935,63 152,14 173,03 16,933 15,221 33 941 4 649,85 2 969,36 5 541,03 17,747 24,717 17,747 41,78 47,07 861,73 140,12 159,37 15,596 13,998 31 260 4 241,89 2 747,14 5 231,54 18,025 24,995 18,025 42,43 47,81 875,23 142,32 161,86 15,840 14,220 31 667 4 183,41 2 778,89 5 244,86 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . No L 274/40 Official Journal of the European Communities 1 . 10 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 10 (') 1st period ll (') 2nd period 1 2 (') 3rd period 1 (') 4th period 2 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 26,114 33,292 21,052 26,022 33,208 20,968 26,353 33,539 21,299 26,624 33,811 21,571 26,105 33,308 21,068 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) 49,56 55,84 1 022,21 166,22 189,04 18,500 16,618 37 082 5 171,44 7 039,60 49,36 55,62 1 018,13 165,56 188,29 18,426 16,549 36 934 5 127,16 7 024,13 50,14 56,50 1 034,20 168,17 191,26 18,717 16,812 37 517 5 168,60 7 090,71 50,78 57,22 1 047,41 170,32 193,71 18,956 17,029 37 996 5 183,42 7 133,65 49,60 55,88 1 022,98 166,35 189,19 18,514 16,623 37 110 5 045,73 7 032,33 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 4 014,89 4 080,61 4 002,67 4 069,52 4 052,41 4 119,26 4 091,77 4 158,83 4 016,92 4 086,25 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 0 For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,048580 2,308250 42,215000 6,978810 7,925760 0,766519 0,702219 1 532,62 227,73200 175,98300 128,74700 2,047410 2,307080 42,190200 6,975400 7,924760 0,766367 0,702548 1 534,44 229,85800 176,44900 129,02100 2,046390 2,306130 42,167900 6,972400 7,924350 0,766075 0,702707 1 536,28 231,92200 176,97500 129,25200 2,045390 2,304920 42,146100 6,970490 7,923610 0,766020 0,702652 1 538,16 234,52900 177,66600 129,46400 2,045390 2,304920 42,146100 6,970490 7,923610 0,766020 0,702652 1 538,16 234,52900 177,66600 129,46400 2,043120 2,302290 42,093000 6,960370 7,918390 0,765271 0,702432 1 544,56 241,43300 180,01600 129,97100